Citation Nr: 0311769	
Decision Date: 06/06/03    Archive Date: 06/10/03	

DOCKET NO.  95-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability.   

3.  Entitlement to service connection for residuals of a left 
arm disability. 

4.  Entitlement to service connection for hypertension. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine. 

6.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

7.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right arm with ulnar neuropathy, 
currently evaluated as 40 percent disabling. 

8.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg with incomplete left 
footdrop, currently evaluated as 30 percent disabling. 

9.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.  

This matter arises from various rating decisions rendered 
since September 1994 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' 


Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran was granted a 
total disability rating based upon individual unemployability 
due solely to his service-connected disabilities.  The grant 
was effective June 15, 2000.  The veteran then claimed an 
effective date prior thereto for a total disability rating.  
That was denied, and the veteran submitted a notice of 
disagreement with that denial in April 2002.  As such, the 
Board has jurisdiction over this issue pending the issuance 
to the appellant of a statement of the case and receipt of 
his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  That matter will be 
addressed in greater detail in the REMAND section of this 
decision.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

In a statement dated in April 2002, the veteran indicated 
that his only concern was that he had been awarded a total 
disability rating based upon individual unemployability 
effective June 15, 2000 instead of from an earlier effective 
date (in 1995).  In June 2002, his representative asked that 
the veteran be contacted to determine whether he wanted to 
continue his appeal with the issues certified on the cover 
page of this decision, whether he intended to withdraw his 
current appeal and pursue only the issue of entitlement to an 
earlier effective date for a grant of individual 
unemployability, or whether he intended to continue his 
current appeal along with the claim for an earlier effective 
date.  In October 2002, the Board contacted the veteran to 
clarify the foregoing matters pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has been completed.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV) held that 38 C.F.R. § 19.9(a)(2) was 


invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. [§ ] 
5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  In the instant case, the Board did not provide the 
veteran the requisite time in which to respond.  A remand of 
the case is therefore required to comply with DAV.  

In addition to the foregoing, the veteran has submitted a 
notice of disagreement with the denial of an earlier 
effective date for a grant of entitlement to a total 
disability rating based upon individual unemployability.  
Further action by the RO consistent with the provisions of 
38 U.S.C.A. § 7105 must be accomplished to ensure that the 
appellant is accorded due process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should contact the veteran, 
and determine whether he, in fact, 
intends to withdraw his appeal with 
regard to the issues listed on the cover 
page of this REMAND.  His response should 
then be made a permanent part of the 
appellate record.  Alternatively, if the 
veteran does not respond within one year, 
the record should be so annotated.

2.  The RO should review the veteran's 
claim of an earlier effective date for a 
grant of a total disability rating based 
upon individual unemployability.  If that 
benefit remains denied, both the veteran 
and his representative should be 
furnished a statement of the 


case.  They should also be given the 
appropriate time period in which to 
respond.  In addition, they should be 
informed that, absent a timely filed 
substantive appeal, no further action 
will be taken on that matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if the veteran either intends to pursue the 
issues currently on appeal or perfects a timely appeal with 
regard to the issue of an earlier effective date for a grant 
of a total disability rating based upon individual 
unemployability.  The veteran need take no action until so 
informed.  By this REMAND, the Board intimates no opinion as 
to the final disposition of the claims.  The veteran also has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


